613 S.W.2d 589 (1981)
Tim DALEY, Paul Plummer and Ron Gatewood, Petitioners,
v.
Thomas F. DIGBY, Judge, Respondent.
No. 80-303.
Supreme Court of Arkansas.
April 6, 1981.
Jack T. Lassiter, Samuel A. Perroni, Richard D. O'Brien, Little Rock, for petitioners.
Steve Clark, Atty. Gen., by R. B. Friedlander, Asst. Atty. Gen., Little Rock, for respondent.
ADKISSON, Chief Justice.
This petition is from an order denying petitioners' motion to dismiss for lack of subject matter jurisdiction in the circuit court as opposed to chancery court. The complaint seeks to declare invalid the Little Rock Civil Service Commission's promotion list, to enjoin its use in making promotions within the Little Rock Police Department, and to rescind a promotion previously made from the list. The complaint further alleges that the Commission unlawfully delegated their testing authority to a special panel and that the special panel unlawfully conducted the examination.
Circuit courts have the power within their jurisdiction to declare the rights of parties under our declaratory judgment statute, Ark.Stat.Ann. § 34-2501 (Repl.1962). And, the correct method of ascertaining what jurisdiction circuit courts have in civil and criminal cases is to ask whether exclusive jurisdiction of the particular case is vested in another tribunal by the Arkansas Constitution. Adams v. State, 153 Ark. 202, 240 S.W.2d 5 (1922). No exclusive jurisdiction exists in chancery courts where the party seeks a ruling on the validity of city civil service commission actions. And, once the circuit court acquires jurisdiction to declare such rights it may also issue injunctive relief. See Booth v. Baer, 263 Ark. 213, 563 S.W.2d 709 (1978).
We have considered the merits of this petition only because its procedural correctness *590 has not been questioned. Nevertheless, the method of obtaining review on an issue of circuit or chancery jurisdiction is by appeal, not by prohibition. See Richards v. Manner, Judge, 219 Ark. 112, 240 S.W.2d 6 (1951).
Writ denied.
DUDLEY, J., not participating.